Citation Nr: 0528507	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial (compensable) disability rating 
for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1955.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In July 2001, the 
RO denied entitlement to service connection for degenerative 
spinal disc disease.  At that time, the RO also granted 
entitlement to service connection for duodenal ulcer disease 
and assigned a noncompensable disability rating effective as 
of October 26, 1999.

This matter was previously before the Board in August 2003, 
wherein it was remanded for additional development.  The case 
is returned to the Board for appellate review.

In February 2002 and June 2002, the veteran had indicated 
that he wished to be scheduled for a personal hearing at the 
RO.  Pursuant to the August 2003 Remand of the Board, by 
letter dated in December 2004, the veteran was requested to 
inform the RO whether he still wished to be scheduled for a 
personal hearing.  He was provided with instructions as to 
how to communicate his intentions.  The veteran did not 
respond to this inquiry.


FINDINGS OF FACT

1.  A back disorder has was not incurred in or aggravated by 
active service.

2.  The veteran's duodenal ulcer disease is without evidence 
of active ulcer by gastro-intestinal studies.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  The criteria for the assignment of an initial 
(compensable) disability rating for duodenal ulcer disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.31, 4.114, Diagnostic Code 
7305 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to 
complete and support a claim and to assist claimants in the 
development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in May 2001, April 2004, September 
2004, and December 2004, as well as by the discussions in the 
various rating decisions, the January 2002 statement of the 
case (SOC), and the June 2002, March 2005, and April 2005 
supplemental statements of the case (SSOC).  The veteran was 
told of what was required to substantiate his claims and of 
his and VA's respective duties.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The letter May 2001 letter from the 
RO to the veteran was provided prior to his July 2001 initial 
adjudication of his claim.  See VAOPGCPREC 8-03.  Thus, there 
is no defect in the notice provided to the veteran.  
Additionally, all evidence submitted by the veteran was 
considered by VA in the SOC and SSOCs as set forth above.  
The claim has been on appeal for several years, and in that 
time VA has provided the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's available service medical record and post-
service medical treatment records have been obtained, as 
discussed below.  In this case, in his letter to the RO dated 
in March 2005, the veteran indicated being informed that some 
of his service medical records had apparently been destroyed 
in a fire at the National Personnel Records Center records 
center in 1973.  The Board recognizes that there is a 
heightened obligation to assist a claimant in the development 
of his case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  The veteran stated in March 2005 that he 
sent VA all the information he had.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in August 
1996, January 2001, March 2001, and October 2004, and his 
claims folder was reviewed by the respective VA examiners in 
conjunction with conducting the examinations.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Back disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
arthritis, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's available service medical records are negative 
for any reports, treatment or diagnoses of a low back 
disorder during his period of active service.  A report of 
medical examination dated in September 1955 and conducted at 
the time of his separation from service, shows that upon 
clinical evaluation, his spine and other musculoskeletal 
system was normal.

Subsequent to service, private medical records from the State 
Insurance Fund in 1975 and 1976 show that the veteran 
reported back pain pursuant to an unspecified fall.  There is 
no reference made to the veteran's period of active service.  
In November 1975, Jorge Potter M.D. stated that it was 
probable that the veteran had a central herniated disc at L4-
L5 from a work accident.

A VA treatment record dated in October 1995 showed that the 
veteran reported chronic low back pain since he was in the 
Korean War, exacerbated at work.  The impression was 
lumbosacral strain/sprain.

A Magnetic Imaging Resonance (MRI) report dated in May 1996 
shows an impression of degenerative disc, narrowing of the 
disc space and bulging annulus fibrosus with small central 
disc herniation and mild compression of the dural sac at T12-
L1.  There was also degenerative disc with bulging annulus 
fibrosus at L3-L4 and L4-L5; transitional vertebra with 
sacralization of L5; and degenerative joint disease in facet 
joints of L5-S1. 

A VA examination report dated in August 1996, shows that the 
veteran reported a history of a disorder of the spinal 
column.  It was indicated that he had been in a motor vehicle 
accident in 1979 where he sustained problems with this right 
forearm.  Physical examination revealed tenderness along the 
vertebral spine, but there was no disease or injury to the 
musculoskeletal system.  The diagnosis, in pertinent part, 
was low back pain.

A VA Aid and Attendance examination report dated in July 
1997, shows that the veteran reported a longstanding history 
of low back pain.  The diagnosis, in pertinent part, was 
degenerative joint disease of the spine.  In November 1997, 
pertinent diagnoses included chronic low back pain and lumbar 
discogenic disease.

A lay statement dated in July 1999, from F.O.P., a fellow 
serviceman, reveals that the veteran was said to have been 
admitted to a Korean hospital on many occasions after having 
fallen out of a truck, because of pain that came from an 
ulcer, dental treatment, and hemorrhoids.

A private medical record from D. Ramirez, M.D., dated in 
August 1999 shows, in pertinent part, that the veteran was 
said to have joining vertebrates bodies out of their anatomic 
point, discogenic disease, arthritic spondylosis of L1 and L4 
vertebrae, progressive diminution of intervertebral spaces, 
transitional sacrum vertebrae, degenerative disc, 
degenerative arcs of the fibrous ring of L3, L4, and L5, 
vertebral sacralization of the transitional DL-5, and joint 
degeneration of L5 and S1.  Dr. Ramirez opined that the 
pathological conditions of the column in vertebrates produced 
pathological conditions also as a result of the veteran's 
participation in the war and combat of the Korean War.

In September 1999, Dr. Ramirez stated that the veteran had 
been under his treatment since April 1956 for unaligned 
vertebral articular bodies of the vertebral column, 
discogenic disease, spondylo-arthritis of L1 and L4, 
progressive diminution of intervertebral spaces, transitional 
sacral vertebra, degenerative arcs of the fibrous ring of L3, 
L4, and L5, vertebral sacralization of the transitional DL-5, 
and articular degeneration of the fibrosis of articular L5-
S1.  Dr. Ramirez stated that the back disorder was as likely 
as not the result of the incident narrated by F.O.P., a lay 
witness, that had attested to witnessing the veteran sustain 
an accident in service, wherein he was hospitalized for a 
lumbar spine injury. 

A VA examination report dated in March 2001 shows that the 
veteran reported constant low back pain, stiffness, burning 
and aching, which would radiate to his extremities.  The 
diagnosis was degenerative disc disease of T1 to L1; bulging 
of annulus fibrosis L3-L4 and L4-L5; transitional vertebrae 
with sacralization of L5; and degenerative joint disease 
facet joint of L5 to S1.  The examiner noted that there was 
no evidence in the service medical record as to a back 
disorder or any claim of a back disorder in the years 
immediately following his release from service.  He added 
that the veteran had a case with the State Insurance Fund in 
1975 and 1976 wherein he had an impression of a chronic 
sprain of the lumbosacral spine.  He also reviewed the 
letters from Dr. Ramirez.  The examiner concluded that upon 
review of the entire claims folder, there was no evidence to 
establish the etiology of the back disorder to service.

VA outpatient treatment records dated from January 1983 to 
March 2004 show intermittent treatment for symptoms 
associated with a back disorder.

Upon review of the foregoing evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's current back disorder had its 
onset during active service, or within one year following 
discharge from service, or was related to any in-service 
disease or injury.  The presence of a low back disorder was 
essentially ruled out upon separation examination in 
September 1955.  In 1975, Jorge Potter M.D. stated that it 
was probable that the veteran had a central herniated disc at 
L4-L5 from a post-service work accident.

The Board is aware that Dr. Ramirez reported in 1999 that he 
treated the veteran in 1956 for arthritis of the spine, 
within one year of his separation from service.  However, he 
provided no contemporaneous treatment records or medical 
findings which lend credence to or corroborate this reported 
history.  Efforts to obtain his actual treatment records were 
not successful, and the veteran reported that he is deceased.  
The probative weight of his statements is further reduced 
given the 44 year gap in time between the actual treatment 
and the 1999 written statements.  The earliest medical 
evidence of record that shows findings of a back disorder 
following separation from service is associated with the 1975 
records from the State Insurance Agency which refer to an 
unspecified fall of the veteran, approximately 20 years 
following separation from service.  Thus, service connection 
cannot be granted on a presumptive basis.

The Board finds that the opinion of the VA examiner in March 
2001, which concludes that the veteran's current back 
disorder is not related to an inservice disease or injury is 
probative, as it was definitive, based upon a complete review 
of the veteran's entire claims folder and supported by 
detailed rationale.  Accordingly, the opinion is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).   

The Board has considered the August 1999 letter from Dr. 
Ramirez, wherein he related the veteran's low back disorder 
to his participation in the war and combat of the Korean War.  
However, Dr. Ramirez provided no details as to the basis of 
his opinion and there is no indication that he reviewed the 
claims folder.  In his subsequent letter of September 1999, 
he supported his opinion based on the July 1999 lay statement 
from F.O.P.  The Board points out that the July 1999 lay 
statement did not address any symptoms associated with a back 
disorder or treatment therefor, as suggested by Dr. Ramirez.  
It appears that the opinion of Dr. Ramirez was based upon a 
history as provided by the veteran, and not from confirmed 
evidence of inservice incurrence.  Thus, it can only be 
afforded minimal probative value.  A medical diagnosis is 
only as credible as the history on which it was based.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [ a diagnosis "can be no better 
than the facts alleged by the appellant."].  Accordingly, 
this examiner's statements are not found to be persuasive.

The Board has also considered the various statements of the 
veteran submitted to the RO.  However, there is no evidence 
that the veteran possess the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a back disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002 & 
Supp. 2005).

Duodenal ulcer

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's service-connected duodenal ulcer disability is 
rated as noncompensable pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7305. Under this rating criteria, a 10 
percent evaluation is warranted when there is evidence of a 
mild duodenal ulcer with recurring symptoms once or twice 
yearly.  A 20 percent evaluation is warranted when there is 
evidence of a moderate duodenal ulcer with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations.  
A 40 percent evaluation is warranted when there is evidence 
of a moderately severe duodenal ulcer that is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or by recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 U.S.C.A. § 4.114.  

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (effective prior to 
July 2, 2001).

38 C.F.R. § 4.112 was amended in May 2001, effective July 2, 
2001, and now provides that for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss 
of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year-
period preceding the onset of the disease.  66 Fed. Reg. 
29,488 (May 31, 2001).  There is no prejudice to the veteran 
in the consideration of this revised rating provision in the 
first instance, because the veteran has not had weight loss 
associated with his ulcer during the time relevant to this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran submitted his claim for VA compensation benefits 
in June 2000.  In July 2001, the RO awarded entitlement to 
service connection for duodenal ulcer disease and assigned a 
noncompensable disability rating effective as of October 26, 
1999.

A review of the veteran's service medical records show that 
an incident of hospitalization in July 1954 was an initial 
manifestation of the current duodenal ulcer disease.

VA outpatient treatment records dated from February 1992 to 
May 1996 show a reference to peptic ulcer disease, by 
history.

The August 1996 VA examination report shows that the veteran 
indicated having a gastro-intestinal problem in Korea, but 
that there had been no recurrence.  The diagnosis, in 
pertinent part, was peptic ulcer disease, by history, and 
status post upper gastro-intestinal bleeding.

The July 1997 VA aid and attendance examination report shows 
that the veteran was well nourished and well developed.  The 
diagnosis, in pertinent part, was bleeding duodenal ulcer, by 
history.

The August 1999 and September 1999 letters from Dr. Ramirez 
show that the veteran, in pertinent part, had peptic ulcer 
disease.

A VA gastro-intestinal examination report dated in January 
2001, including the results of an upper gastro-intestinal 
series of December 2000, shows a distensible stomach body 
with normal mucosal relief.  There were no active ulcer 
craters identified.  The duodenal bulb was not deformed.  The 
impression was normal stomach and duodenum.  A barium swallow 
of December 2000 also showed a normal cervical esophagus, a 
non-sliding hiatus hernia, and free gastroesophageal reflux 
elicited.  There was no hematemesis or melena.  The veteran 
denied diarrhea but reported chronic constipation relieved 
with stool softener.  His weight was 206 pounds, height was 
5'9".  Abdomen was globose due to fat; normal peristalsis; 
soft depressible.  He described weight gain of about six 
pounds in the preceding three to four months.  There were no 
signs of anemia.  The diagnosis was past history of duodenal 
ulcer disease and hiatal hernia with gastroesophageal reflux.

Private hospital treatment records from the Hospital De La 
Concepcion, in San German, Puerto Rico, dated in June 2003 
show that the veteran was treated for symptoms associated 
with upper gastro-intestinal bleeding.  The veteran reported 
abdominal pain, anemia, and gastro-intestinal bleeding.  An 
endoscopy revealed erosive esophagitis, gastritis, and 
duodenitis.  There was mild deformity of the duodenal bulb, 
but there was no active ulcer seen.  The diagnosis was upper 
gastro-intestinal bleeding; history of peptic ulcer disease; 
and history of multiple blood transfusions.

A VA examination report dated in October 2004 shows that the 
veteran reported reflux of acid contents up to his throat, 
especially during the night after sleeping for several hours, 
being so severe that it would wake him.  He also reported 
pyrosis, heartburn, and severe epigastric pain, almost on a 
daily basis, not related with meals that worsens after he 
eats a little more than usual.  He reported following a low 
irritant diet and would take several medications, but his 
symptoms would persist. He added that all these symptoms 
would worsen after he took medication for low back pain.  He 
noted vomiting episodes one or two times per week, when 
eating certain kind of foods.  He denied hematemesis or 
melena.  He denied having any circulatory disturbance after 
meals or hypoglycemic reactions.  He denied having diarrhea, 
but reported chronic constipation.  He also reported having 
occasional nausea.  Physical examination revealed that his 
weight was 193 pounds.  He had tenderness to palpation at the 
epigastric area.  The extremities showed no edema or 
cyanosis.  He reported a 12 pound weight loss in one year.  
There were no signs of anemia. The diagnosis was duodenal 
ulcer disease without evidence of active ulcer by 
gastrointestinal studies; erosive esophagitis grade II; 
erosive gastritis; large hiatal hernia associated with severe 
gastroesophageal reflux; and duodenitis with duodenal bulb 
deformity. 

Upon review of a June 2003 endoscopy and consultation report 
from the Hospital De La Concepcion, the examiner stated there 
was no evidence of an active duodenal ulcer for which is less 
likely than not that those are the predominant 
gastrointestinal disability.  The examiner also stated the 
veteran had multiple gastrointestinal conditions, which were 
in accord with his gastrointestinal complaints and could not  
determine without result to mere speculation, which 
gastrointestinal impairment (except for duodenal ulcers for 
reason explained above) was the predominant one.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable disability rating for the veteran's duodenal 
ulcer because the medical evidence shows that his duodenal 
ulcer was not active, but rather asymptomatic.

The August 1996 VA examination report shows that there had 
been no recurrence of peptic ulcer disease.  The December 
2000 upper gastro-intestinal series, along with the January 
2001 VA examination report, show that the veteran exhibited 
no active ulcer craters.  The impression was normal stomach 
and duodenum.  The private hospital treatment records from 
the Hospital De La Concepcion in June 2003 show a was mild 
deformity of the duodenal bulb, but no active ulcer.  The 
October 2004 VA examination report confirms duodenal ulcer 
disease without evidence of an active ulcer. 

The medical evidence disclosed no indications that the 
veteran has any impairment associated with his service-
connected duodenal ulcer.  Although he has been treated for 
erosive esophagitis, gastritis, duodenitis, etc., he is not 
service connected for any of these disabilities.  As such, 
there is no competent evidence which would support a 
compensable rating under 38 C.F.R. § 4.114, Diagnostic Code 
7305.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for the veteran's duodenal ulcer disease.  
The benefit-of-the doubt doctrine is inapplicable and this 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to an initial (compensable) disability rating for 
duodenal ulcer disease is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


